Citation Nr: 1125932	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits owed to the Veteran's widow prior to her death.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946, and he died in January 1992.  The Veteran's widow died in August 2008, and she was in receipt of death pension and aid and attendance benefits at the time of her death.  The appellant is the daughter of the Veteran and his widow, and she is representing herself and the widow's other children as heirs to the widow's estate, seeking accrued benefits that she believes were owed to the widow at the time of her death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's widow is deceased, and neither the appellant nor her siblings are dependent "children," as defined for VA purposes, entitled to payment of accrued benefits.

2.  Any claim that may have been pending at the time of the widow's death did not survive her death. 


CONCLUSION OF LAW

The criteria for the award of accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 3.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to the payment of accrued benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The Board further notes that the appellant was provided with the text of pertinent regulations governing the adjudication of this claim in a January 2010 statement of the case.

Entitlement to Accrued Benefits

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).  

The definition of the term "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).

In this case, the Veteran died in 1991, and in August 2007, the Veteran's widow filed a claim seeking death pension benefits and aid and attendance.  The widow was granted aid and attendance in a December 2007 rating decision, effective August 2007.  However, in the accompanying January 2008 notice letter, the widow was advised that her net worth was sufficient to meet her living expenses, and thus she was not currently eligible to receive any monetary benefits.  The widow and the appellant (who reported that she had been awarded the widow's power of attorney) filed a notice of disagreement in February 2008 with an accompanying "improved pension eligibility verification report."  The document reflects that the widow reported having experienced an income change in May 2007 (prior to the submission of her initial August 2007 claim), at which time the widow surrendered an IRA to meet her medical expenses.  The RO thereafter granted "death pension benefits with aid and attendance" based on the application received in February 2008, with payments beginning in March 2008.  The widow died in August 2008.

In August 2008, the appellant filed an application for accrued amounts due to a deceased beneficiary, which she submitted on behalf of the widow's five adult children, including herself.  As reflected in subsequent submitted statements, the appellant asserts that the widow had been awarded benefits, but was entitled to and awaiting payment of a year of back pay at the time of her death, and that the appellant and her siblings should be awarded this back pay as accrued benefits.  The appellant does not contend that she or her siblings bore the expense of the widow's last sickness and/or burial.

The Board construes the appellant's statements as essentially contending that the widow should have been awarded pension and aid and attendance benefits effective August 2007, the month in which she filed her initial claim, rather than effective March 2008, in conjunction with her submission of her February 2008 notice of disagreement. 
 
After reviewing the evidence of record, the Board concludes that the appellant is not entitled to accrued benefits.

There is no evidence of record to substantiate that the appellant (or her siblings) was the dependent child of the widow at the time of her death.  Specifically, there is no evidence to suggest that either she (or her siblings) is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  Therefore, it appears that the appellant (and/or her siblings) only potentially qualifies under 38 U.S.C.A. § 5121(a)(6) and 38 C.F.R. § 3.1000(a)(5) for any available accrued benefits as necessary to reimburse such persons who bore the expense of the widow's last sickness and/or burial.  As the appellant does not contend that she (or her siblings) bore the expense of the widow's last sickness and/or burial, entitlement to accrued benefits is not available under this provision.

The Board has considered the appellant's argument that the widow's estate is entitled to the benefits that were pending on appeal when the widow died.  However, as a matter of law, appellants' claims (in this case the widow's claim) do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Board notes that the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created new 38 U.S.C.A. § 5121A, permitting substitution in case of death of a claimant who dies on or after October 10, 2008 and requiring an eligible person to file a request to be substituted as the claimant for purposes of processing the claim to completion not later than one year after the date of the claimant's death.  However, as the surviving spouse of the Veteran (the claimant from whom the appellant's claim is derived) died in August 2008, and as the Veteran's daughter (and other children) pursuing this matter are not shown to satisfy the definition of "child" for VA purposes, the provisions of 38 U.S.C.A. § 5121A are not for application in this case.  In addition, in response to the statutory change, the United States Court of Appeals for Veterans Claims (Court) held that it will consider substitution, if requested, in all cases pending before the Court at the time of a veteran's death.  Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (per curium order).  However, as this case was not pending before the Court at the time of the surviving spouse's death, Breedlove does not apply in this case.  For these reasons, the surviving spouse's appeal on the merits became moot by virtue of her death.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.



ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


